[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Ford, Slip Opinion No. 2020-Ohio-998.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2020-OHIO-998
                          DISCIPLINARY COUNSEL v. FORD.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Ford, Slip Opinion No.
                                    2020-Ohio-998.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar—Indefinite suspension.
  (No. 2019-1367—Submitted November 13, 2019—Decided March 19, 2020.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-066.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Elizabeth Lorraine Ford, of Cincinnati, Ohio, Attorney
Registration No. 0068502, was admitted to the practice of law in Ohio in 1997.
Based on her failure to register as an attorney for the 2005/2007 biennium, we
suspended her from the practice of law from December 2, 2005, until January 17,
2007. See In re Attorney Registration Suspension of Ford, 107 Ohio St. 3d 1431,
2005-Ohio-6408, 838 N.E.2d 671; In re Reinstatement of Ford, 113 Ohio St.3d
                             SUPREME COURT OF OHIO




1425, 2007-Ohio-1313, 863 N.E.2d 644. On November 1, 2019, we suspended
Ford for her failure to register for the 2019/2021 biennium; that suspension remains
in effect. See In re Attorney Registration Suspension of Ford, 157 Ohio St. 3d 1472,
2019-Ohio-4529, 134 N.E.3d 183.
       {¶ 2} In a formal complaint filed with the Board of Professional Conduct
on November 30, 2018, relator, disciplinary counsel, charged Ford with committing
professional misconduct in her representation of four separate clients. Relator
primarily alleged that Ford failed to comply as soon as practicable with her clients’
reasonable requests for information, failed to deposit unearned fees into a client
trust account separate from her own property, engaged in dishonesty, fraud, deceit,
or misrepresentation, and failed to cooperate in the ensuing disciplinary
investigations.
       {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors and submitted 37 stipulated exhibits. Following
Ford’s testimony at a hearing before a panel of the board, both parties submitted
additional evidence on the issue of restitution. The board issued a report finding
that Ford committed the stipulated misconduct and engaged in dishonest conduct
during the disciplinary proceeding and recommending that we indefinitely suspend
her from the practice of law in Ohio. No objections have been filed.
       {¶ 4} We adopt the board’s findings of misconduct and agree that an
indefinite suspension is the appropriate sanction for Ford’s misconduct.
                                    Misconduct
                             The Hingsbergen Matter
       {¶ 5} In March 2016, Ford agreed to represent Shelly Hingsbergen in her
divorce. Hingsbergen paid $2,000 of the agreed $3,000 flat fee, and Ford cashed
the check the same day. Since at least 2014, Ford had not maintained a client trust
account and had been depositing her clients’ advanced fees and expenses into her
husband’s personal checking account.




                                         2
                                January Term, 2020




       {¶ 6} Ford drafted a separation agreement and shared-parenting plan for
Hingsbergen. She purportedly sent Hingsbergen the documents in August 2016,
but Hingsbergen did not receive them until October. In April 2017, having had
little or no further contact from Ford, Hingsbergen sent a certified letter requesting
a refund. Ford did not respond, and Hingsbergen filed a grievance with relator in
July 2017.
       {¶ 7} Ford responded to relator’s letter of inquiry in August 2017, claiming
that she had reached out to Hingsbergen to try to “rectify the situation.”
Hingsbergen denied that Ford had made any such attempt. Several months later,
Ford gave relator a copy of a letter that she purportedly sent to Hingsbergen on
August 14, but she eventually conceded that Hingsbergen had never received it.
Although relator subpoenaed Ford for deposition, she did not appear and had no
further contact with relator until she answered the complaint in February 2019.
       {¶ 8} In May 2018, more than a year after Hingsbergen requested a refund,
Ford gave her $1,700 in cash and a $300 check issued from Ford’s husband’s
personal account. Ford asked Hingsbergen to wait one day to deposit the check to
make sure that there would be sufficient funds in the account. Hingsbergen
complied, but the check was nevertheless returned for insufficient funds.
       {¶ 9} At the panel hearing, Ford testified that she had recently mailed a
$329 cashier’s check to Hingsbergen. Two weeks after the hearing, Ford filed a
notice of restitution with the board, attaching a screenshot of a text-message
exchange she had had with Hingsbergen. In the exchange, Ford claimed that a
money order she had mailed to Hingsbergen had been returned unclaimed and she
asked whether she could drop off a payment at Hingsbergen’s home. Relator
submitted additional evidence showing that Ford paid Hingsbergen’s restitution in
cash and failed to comply with Hingsbergen’s request that she leave the returned
envelope so that Hingsbergen could investigate the failed money-order delivery.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 10} Approximately three weeks after the hearing, the panel chair
conducted a telephone status conference. The board reports that at that time, Ford
reiterated her testimony regarding restitution and claimed that she was unable to
find the returned envelope containing the money order or the tracking number for
the mailing. According to the board, although the panel chair ordered Ford to file
a written response to relator’s reply, including proof of restitution, Ford failed to
comply. Relator’s evidence of Ford’s deceit and misrepresentation regarding the
timing of her restitution payment therefore remained uncontroverted.
       {¶ 11} The parties stipulated and the board found that Ford’s conduct
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(4) (requiring a lawyer to comply as soon as practicable
with reasonable requests for information from a client), 1.15(c) (requiring a lawyer
to deposit into a client trust account legal fees and expenses that have been paid in
advance), 8.1(b) (prohibiting a lawyer from failing to disclose a material fact in
response to a demand for information from a disciplinary authority), and 8.4(c)
(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud, deceit,
or misrepresentation) and Gov.Bar R. V(9)(G) (prohibiting a lawyer from
neglecting or refusing to assist in a disciplinary investigation). We adopt these
findings of misconduct.
                                 The Craine Matter
       {¶ 12} In December 2016, Ford orally agreed to represent Michelle Craine
in a postdecree domestic-relations matter for a flat fee. Craine made an initial
payment of $1,650, followed by a $2,260 payment on March 17, 2017.
       {¶ 13} In January 2017, Ford filed a motion for contempt on Craine’s behalf
and paid the filing fee with a check issued from her husband’s personal checking
account. In June 2017, Craine and her former husband settled their dispute and the
court ordered Craine’s former husband to pay $1,500 of her legal fees. Craine’s




                                          4
                                January Term, 2020




former husband sent a check to Ford, who deposited it into her husband’s personal
checking account on June 20. But by July 7, that account was overdrawn.
       {¶ 14} On July 10, Ford sent Craine an e-mail falsely stating that she had
“finally” received the check, that she had ordered Craine’s reimbursement check
from escrow (though she did not have such an account), and that Craine would have
the reimbursement check by the end of the week. Thereafter, Craine did not receive
a reimbursement check, so she sent Ford several e-mails inquiring about the status
of her payment between July 19 and August 15. On August 30, Ford sent Craine
an e-mail asking whether Craine had received a cashier’s check and falsely stating,
“I traced it through my escrow and the information for delivery was all correct.”
Ford did not respond to further inquiries from Craine or remit the funds to her.
       {¶ 15} Ford received but did not respond to relator’s letters of inquiry
regarding Craine’s grievance. Ford also failed to appear for a scheduled deposition.
She finally made full restitution to Craine in April 2019, after answering relator’s
complaint.
       {¶ 16} The parties stipulated and the board found that Ford’s conduct
violated Prof.Cond.R. 1.14(a)(4), 1.15(a) (requiring a lawyer to hold the property
of clients in an interest-bearing client trust account, separate from the lawyer’s own
property), 1.15(c), 8.1(b), and 8.4(c) and Gov.Bar R. V(9)(G). We adopt these
findings of misconduct.
                                The Vidourek Matter
       {¶ 17} On June 13, 2018, Ford appeared at a pretrial hearing on behalf of
Sheri Vidourek, whom she had been representing for several years. Despite
Vidourek’s repeated calls, texts, and e-mails in the weeks after the pretrial hearing,
Ford waited two months to respond. Relator’s first letter of inquiry, sent to the
business address Ford had registered with the Office of Attorney Services, was
returned marked undeliverable and unable to be forwarded.             Ford received
additional letters that relator sent to her registered residential address and her e-




                                          5
                             SUPREME COURT OF OHIO




mail address, but she did not respond to relator’s inquiries. The parties stipulated
and the board found that Ford’s conduct violated Prof.Cond.R. 1.4(a)(4) and 8.1(b)
and Gov.Bar R. V(9)(G).
                                  The Zink Matter
       {¶ 18} Ford represented Shana Zink in a divorce proceeding and agreed to
continue representing her in postdecree child- and spousal-support matters. Zink
paid $1,725 in advance fees, but Ford did not deposit the fees into a client trust
account.
       {¶ 19} On March 9, 2018, Ford filed a motion to modify spousal support on
Zink’s behalf. The court denied Zink’s motion on July 2, 2018. On July 12, Ford
filed a motion for leave to request findings of fact and conclusions of law and
attempted to file a separate motion to set aside child support. Although the motion
for leave did not require a filing fee, the clerk rejected the child-support motion
because Ford had failed to pay the $125 fee required to file that motion. The
following week, Ford sent Zink an e-mail informing her that the court had
scheduled a hearing on the motions and requesting an additional $250 for filing
fees. Zink paid Ford the $250, and Ford deposited the payment into her husband’s
personal checking account. A few days later, Ford sent Zink another e-mail,
claiming that the hearing order had been vacated and that the court would rule on
the motions later that week. But the court did not rule on the motions, and Ford did
not respond to Zink’s subsequent telephone calls, e-mails, or texts.
       {¶ 20} On August 10, Ford filed the child-support motion and paid the $125
filing fee, but she ultimately converted the remainder of Zink’s $250 deposit to her
own use. Ford did not respond to Zink’s e-mail terminating the representation and
requesting a copy of her case file. Ford also failed to respond to relator’s letter of
inquiry regarding Zink’s grievance.




                                          6
                                     January Term, 2020




         {¶ 21} At Ford’s disciplinary hearing on Monday, June 17, 2019, Ford
testified that she issued a $125 Venmo1 payment to Zink the previous Friday and
that it “processed sometime over the weekend.” But after the hearing, relator
submitted documentation showing that Ford made the payment less than one hour
before the hearing commenced.
         {¶ 22} The parties stipulated and the board found that Ford’s conduct
violated Prof.Cond.R. 1.4(a)(4), 1.15(c), 1.16(d) (requiring a lawyer to promptly
deliver client papers and property as part of the termination of representation),
8.1(b), and 8.4(c) and Gov.Bar R. V(9)(G). We adopt these findings of misconduct.
                                           Sanction
         {¶ 23} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
         {¶ 24} The parties stipulated that five aggravating factors are present: Ford
has a prior disciplinary record, acted with a dishonest or selfish motive, engaged in
a pattern of misconduct, committed multiple offenses, and demonstrated a lack of
cooperation in the disciplinary investigations. See Gov.Bar R. V(13)(B)(1) through
(5). In addition to these aggravating factors, the board found that Ford engaged in
deceptive practices during the disciplinary process by providing false testimony and
misleading evidence regarding her payment of restitution to Hingsbergen and Zink.
         {¶ 25} The board found that no mitigating factors are present. Although
Ford testified that she had been suffering from anxiety and panic attacks for
approximately three years and had been treated for those conditions by a
psychiatrist and therapist, she did not offer any additional evidence to establish
those conditions as mitigating disorders under Gov.Bar R. V(13)(C)(7).

1. Venmo is a money-transfer service that allows users to transfer funds electronically through the
Internet.




                                                7
                             SUPREME COURT OF OHIO




       {¶ 26} Ford did not comply with the panel chair’s order that the parties
submit posthearing briefs regarding the appropriate sanction for her misconduct.
Relator recommended that Ford be suspended from the practice of law for two years
and that prior to reinstatement, she be required to submit to an evaluation by the
Ohio Lawyers Assistance Program (“OLAP”), comply with any treatment
recommendations arising from that evaluation, and submit proof that she is capable
of returning to the competent, ethical, and professional practice of law. The board
agrees with the mental-health aspects of relator’s recommended sanction but
recommends that Ford be indefinitely suspended from the practice of law for her
misconduct.
       {¶ 27} We have long recognized that “ ‘a lawyer’s neglect of legal matters
and failure to cooperate in the ensuing disciplinary investigation generally warrant
an indefinite suspension from the practice of law in Ohio.’ ” E.g., Disciplinary
Counsel v. Hoff, 124 Ohio St. 3d 269, 2010-Ohio-136, 921 N.E.2d 636, ¶ 10,
quoting Disciplinary Counsel v. Mathewson, 113 Ohio St. 3d 365, 2007-Ohio-2076,
865 N.E.2d 891, ¶ 19. “Moreover, when these infractions are coupled with
dishonesty in any form, an indefinite suspension is all but guaranteed.”
Disciplinary Counsel v. Golden, 97 Ohio St. 3d 230, 2002-Ohio-5934, 778 N.E.2d
564, ¶ 23.
       {¶ 28} Given that Ford has neglected at least one client’s legal matter, failed
to reasonably communicate with four clients, failed to deposit and hold client funds
in a client trust account, failed to cooperate in the ensuing disciplinary
investigations, and engaged in dishonesty—both while representing clients and
throughout the course of these disciplinary proceedings—we agree that an
indefinite suspension is the appropriate sanction in this case.
       {¶ 29} Accordingly, Elizabeth Lorraine Ford is indefinitely suspended from
the practice of law in Ohio. In addition to the requirements of Gov.Bar R. V(25),
her reinstatement shall be subject to the requirements that she (1) complete an




                                          8
                                January Term, 2020




evaluation through OLAP, (2) comply with any treatment or counseling
recommendations resulting from that evaluation, (3) demonstrate a sustained period
of successful treatment or counseling if it is recommended, and (4) provide a
prognosis from a qualified healthcare professional that she is capable of returning
to the competent, ethical, and professional practice of law. Costs are taxed to Ford.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and FRENCH, FISCHER, DEWINE, DONNELLY, and
STEWART, JJ., concur.
       KENNEDY, J., concurs in part and dissents in part and would not impose the
additional conditions for reinstatement.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Michelle R. Bowman,
Assistant Disciplinary Counsel, for relator.
       Elizabeth L. Ford, pro se.
                               _________________




                                           9